Exhibit 99.1 NEWS RELEASE - FOR IMMEDIATE RELEASE APRIL 25, 2017 Equity Residential Reports First Quarter 2017 Results Chicago, IL – April 25, 2017 - Equity Residential (NYSE: EQR) today reported results for the quarter ended March 31, 2017.All per share results are reported as available to common shares/units on a diluted basis. “Rental demand remains very strong across the nation’s coastal, gateway cities but new apartment supply continues to pressure new lease rates,” said David J. Neithercut, Equity Residential’s President and CEO. “Nevertheless, we achieved renewal rates of 4.3% in the first quarter and, as we approach our primary leasing season with occupancy of 96%, we are well positioned to meet our operating goals for the year.” First Quarter 2017 Earnings per Share (EPS) for the first quarter of 2017 was $0.39 compared to $9.76 in the first quarter of 2016.The difference is due primarily to $9.64 per share in higher property sale gains as a result of the Company’s significant property sales activity in 2016, the various adjustment items listed on page 22 of this release and the items described below. FFO (Funds from Operations), as defined by the National Association of Real Estate Investment Trusts (NAREIT), was $0.76 per share for the first quarter of 2017 compared to $0.47 per share in the first quarter of 2016.The difference is due primarily to the various adjustment items listed on page 22 of this release and the items described below. Normalized FFO for the first quarter of 2017 was $0.74 per share compared to $0.76 per share in the first quarter of 2016.The following items impacted Normalized FFO per share in the quarter: • A positive impact of approximately $0.02 per share from increased same store net operating income (NOI); • A positive impact of approximately $0.03 per share from Lease-Up NOI; • A positive impact of approximately $0.01 per share from lower corporate overhead (property management and general and administrative expenses); and • A negative impact of approximately $0.08 per share of lower NOI primarily as a result of the Company’s 2016 disposition activity. Reconciliations and definitions of FFO and Normalized FFO are provided on pages 5, 25 and 26 of this release and the Company has included guidance for Normalized FFO on page 23 and FFO and EPS on page 26 of this release. 1 Same Store Results On a same store first quarter to first quarter comparison, which includes 71,000 apartment units, revenues increased 2.6%, expenses increased 3.9% and NOI increased 2.1%. Average Rental Rate increased 2.6% and occupancy was flat at 95.9%. Investment Activity The Company sold one consolidated apartment property, consisting of 304 apartment units, for a sale price of $47.6 million at a Disposition Yield of 6.7% and generating an Unlevered IRR of 17.1%. The Company also sold one land parcel located in New York City for a sale price of approximately $33.5 million. The Company did not acquire any properties during the first quarter of 2017. Also during the quarter, the Company stabilized its 453 unit Potrero 1010 development in San Francisco at a Development Yield of 5.9%. Second Quarter 2017 Guidance The Company has established an EPS guidance range of $0.51 to $0.55 for the second quarter of 2017. The difference between the Company’s first quarter 2017 EPS of $0.39 and the midpoint of the second quarter 2017 guidance range of $0.53 is due primarily to higher expected gains on property sales and the items described below. The Company has established an FFO guidance range of $0.75 to $0.79 per share for the second quarter of 2017.The difference between the Company’s first quarter 2017 FFO of $0.76 per share and the midpoint of the second quarter 2017 guidance range of $0.77 per share is due primarily to lower expected debt extinguishment costs, lower expected gains on land parcel sales and the items described below. The Company has established a Normalized FFO guidance range of $0.75 to $0.79 per share for the second quarter of 2017.The difference between the Company’s first quarter 2017 Normalized FFO of $0.74 per share and the midpoint of the second quarter 2017 guidance range of $0.77 per share is due primarily to: • A positive impact of approximately $0.02 per share from increased same store NOI; • A positive impact of approximately $0.01 per share from Lease-Up NOI; • A positive impact of approximately $0.01 per share from lower total interest expense; and • A negative impact of approximately $0.01 per share of lower NOI primarily as a result of the Company’s disposition activity. Glossary of Terms and Definitions To improve comparability and enhance disclosure, the Company has a glossary of defined terms and related reconciliations of Non-GAAP financial measures on pages 24 through 27 of this release. Second Quarter 2017 Earnings and Conference Call Equity Residential expects to announce second quarter 2017 results on Tuesday, July 25, 2017 and host a conference call to discuss those results at 10:00 a.m. CT on Wednesday, July 26, 2017. About Equity Residential Equity Residential is an S&P 500 company focused on the acquisition, development and management of rental apartment properties in urban and high-density suburban coastal gateway markets where today’s renters want to live, work and play. Equity Residential owns or has investments in 302 properties consisting of 77,498 apartment units, primarily located in Boston, New York, Washington, D.C., Seattle, San Francisco and 2 Southern California.For more information on Equity Residential, please visit our website at www.equityapartments.com. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements and information within the meaning of the federal securities laws.These statements are based on current expectations, estimates, projections and assumptions made by management.While Equity Residential’s management believes the assumptions underlying its forward-looking statements are reasonable, such information is inherently subject to uncertainties and may involve certain risks, including, without limitation, changes in general market conditions, including the rate of job growth and cost of labor and construction material, the level of new multifamily construction and development, competition and local government regulation.Other risks and uncertainties are described under the heading “Risk Factors” in our Annual Report on Form 10-K and subsequent periodic reports filed with the Securities and Exchange Commission (SEC) and available on our website, www.equityapartments.com.Many of these uncertainties and risks are difficult to predict and beyond management’s control.Forward-looking statements are not guarantees of future performance, results or events.Equity Residential assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. A live web cast of the Company’s conference call discussing these results will take place tomorrow, Wednesday, April 26, at 10:00 a.m. Central.Please visit the Investor section of the Company’s web site at www.equityapartments.com for the link.A replay of the web cast will be available for two weeks at this site. 3 Equity Residential Consolidated Statements of Operations (Amounts in thousands except per share data) (Unaudited) Quarter Ended March 31, REVENUES Rental income $ $ Fee and asset management Total revenues EXPENSES Property and maintenance Real estate taxes and insurance Property management General and administrative Depreciation Total expenses Operating income Interest and other income Other expenses ) ) Interest: Expense incurred, net ) ) Amortization of deferred financing costs ) ) Income (loss) before income and other taxes, (loss) from investments in unconsolidated entities, net gain on sales of real estate properties and land parcels and discontinued operations ) Income and other tax (expense) benefit ) ) (Loss) from investments in unconsolidated entities ) ) Net gain on sales of real estate properties Net gain on sales of land parcels Income from continuing operations Discontinued operations, net — ) Net income Net (income) attributable to Noncontrolling Interests: Operating Partnership ) ) Partially Owned Properties ) ) Net income attributable to controlling interests Preferred distributions ) ) Net income available to Common Shares $ $ Earnings per share – basic: Income from continuing operations available to Common Shares $ $ Net income available to Common Shares $ $ Weighted average Common Shares outstanding Earnings per share – diluted: Income from continuing operations available to Common Shares $ $ Net income available to Common Shares $ $ Weighted average Common Shares outstanding Distributions declared per Common Share outstanding $ $ 4 Equity Residential Consolidated Statements of Funds From Operations and Normalized Funds From Operations (Amounts in thousands except per share data) (Unaudited) Quarter Ended March 31, Net income $ $ Net (income) attributable to Noncontrolling Interests – Partially Owned Properties ) ) Preferred distributions ) ) Net income available to Common Shares and Units Adjustments: Depreciation Depreciation – Non-real estate additions ) ) Depreciation – Partially Owned Properties ) ) Depreciation – Unconsolidated Properties Net (gain) on sales of unconsolidated entities - operating assets ) — Net (gain) on sales of real estate properties ) ) Discontinued operations: Net (gain) on sales of discontinued operations — ) FFO available to Common Shares and Units Adjustments (see page 22 for additional detail): Asset impairment and valuation allowances — — Write-off of pursuit costs Debt extinguishment (gains) losses, including prepayment penalties, preferred share redemptions and non-cash convertible debt discounts (Gains) losses on sales of non-operating assets, net of income and other tax expense (benefit) ) ) Other miscellaneous items 9 Normalized FFO available to Common Shares and Units $ $ FFO $ $ Preferred distributions ) ) FFO available to Common Shares and Units $ $ FFO per share and Unit - basic $ $ FFO per share and Unit - diluted $ $ Normalized FFO $ $ Preferred distributions ) ) Normalized FFO available to Common Shares and Units $ $ Normalized FFO per share and Unit - basic $ $ Normalized FFO per share and Unit - diluted $ $ Weighted average Common Shares and Units outstanding - basic Weighted average Common Shares and Units outstanding - diluted Note: See page 22 for additional detail regarding the adjustments from FFO to Normalized FFO. See pages 24 through 27 for the definitions of non-GAAP financial measures and other terms as well as the reconciliations of EPS to FFO per share and Normalized FFO per share. 5 Equity Residential Consolidated Balance Sheets (Amounts in thousands except for share amounts) (Unaudited) March 31, December 31, ASSETS Investment in real estate Land $ $ Depreciable property Projects under development Land held for development Investment in real estate Accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Investments in unconsolidated entities Deposits – restricted Escrow deposits – mortgage Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable, net $ $ Notes, net Line of credit and commercial paper Accounts payable and accrued expenses Accrued interest payable Other liabilities Security deposits Distributions payable Total liabilities Commitments and contingencies Redeemable Noncontrolling Interests – Operating Partnership Equity: Shareholders’ equity: Preferred Shares of beneficial interest, $0.01 par value; 100,000,000 shares authorized; 745,600 shares issued and outstanding as of March 31, 2017 and December 31, 2016 Common Shares of beneficial interest, $0.01 par value; 1,000,000,000 shares authorized; 367,137,757 shares issued and outstanding as of March 31, 2017 and 365,870,924 shares issued and outstanding as of December 31, 2016 Paid in capital Retained earnings Accumulated other comprehensive (loss) ) ) Total shareholders’ equity Noncontrolling Interests: Operating Partnership Partially Owned Properties Total Noncontrolling Interests Total equity Total liabilities and equity $ $ 6 Equity Residential Portfolio Summary
